                                                                                          FILED
                                                                                 2019 May-31 PM 04:35
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

RODNEY WAYNE PATTERSON,   )
                          )
    Plaintiff,            )
                          )
v.                        )                   Case No.: 5:18-cv-01675-MHH-JEO
                          )
LAWRENCE COUNTY SHERIFF’S )
DEPARTMENT, et al.,       )
                          )
    Defendants.           )

                          MEMORANDUM OPINION
      On April 11, 2019, the magistrate judge filed a report in which he

recommended that, pursuant to 28 U.S.C. § 1915A(b), the Court dismiss this action

without prejudice for failing to state a claim upon which relief can be granted.

(Doc. 9). Although the magistrate judge advised the plaintiff of his right to file

specific written objections within 14 days, the Court has not received objections.

      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d

776, 779 n.9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749

(11th Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).
      Having reviewed and considered Mr. Patterson’s amended complaint and the

magistrate judge’s report, the Court adopts that report and accepts the magistrate

judge’s recommendation. In accordance with 28 U.S.C. § 1915A(b), the Court will

dismiss this action without prejudice for failing to state a claim upon which relief

can be granted.

      DONE this 31st day of May, 2019.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE




                                         2
